Exhibit 10.32

PORTOLA PHARMACEUTICALS, INC.

PERFORMANCE STOCK UNIT AWARD GRANT NOTICE

2013 EQUITY INCENTIVE PLAN

Portola Pharmaceuticals, Inc. (the “Company”), pursuant to its 2013 Equity
Incentive Plan (the “Plan” ), hereby awards to Participant a Performance Stock
Unit Award (the  “Award” ) in respect of the number of Performance Stock Units
(“ PSUs ”) set forth below.  The Award is subject to all of the terms and
conditions as set forth herein, including the Performance and Vesting Criteria
set forth below, the Plan and the Performance Stock Unit Award Agreement (the
“PSU Agreement” ).  Capitalized terms not otherwise defined herein shall have
the meanings set forth in the Plan or the PSU Agreement, as applicable.  Except
as provided herein, in the event of any conflict between such provisions, the
terms of the Plan shall control.

 

Participant:

 

Employee ID:

 

Grant Number:

 

Date of Grant:

 

Number of Shares Subject to Award:

 

Performance Period:

____________________________________

 

Performance Metrics and Vesting Terms: PSUs subject to the Award shall be earned
and vested as described below, with shares of the Company’s Common Stock to be
issued for each vested PSU in accordance with Section 6 of the PSU Agreement:

 

[insert vesting schedule]

 

 

In order for either of the goals above to be considered to have been met and for
the related PSUs to be vested, the Committee must have certified the achievement
of such goals.  The certification date shall be considered the vesting date with
respect to the PSUs to which such certification relates.  Such certification
shall occur within sixty (60) days following end of the relevant quarter
referenced in paragraphs 1 and 2 above and shall occur in a manner that is in
compliance with the requirements of Section 162(m) of the Code to the extent
necessary to comply with Section 162(m) of the Code.  Settlement of the PSU is
contingent upon the Participant remaining in the Continuous Service of the
Company through the settlement date.

For the avoidance of doubt, for purposes of a Change in Control, (a) PSUs are
considered “other stock rights with respect to stock of the Company” for
purposes of Section 2.2(b) of the Executive Severance Benefits Agreement between
the Participant and the Company, and (b) this PSU Award, including any unearned,
un-forfeited PSUs, shall continue in effect or otherwise be subject to
disposition under the transaction agreement as a Stock Award, pursuant to
Section 9(c) of the Plan (relating to Corporate Transactions), with adjustment
of any Performance Metrics to apply after the Change in Control as provided in
Section 3(a) of the PSU Agreement.

Mandatory Sale to Cover Withholding Taxes:  As a condition to acceptance of this
award, to the fullest extent permitted under the Plan and applicable law,
withholding taxes will be satisfied through the sale of a number of the shares
subject to the Award as determined in accordance with Section 11 of the Award
Agreement and the remittance of the cash proceeds to the Company. Under the
Award Agreement, the Company is authorized and directed by the Participant to
make payment from the cash proceeds of this sale directly to the appropriate
taxing authorities in an

 

--------------------------------------------------------------------------------

 

amount equal to the taxes required to be withheld.  The mandatory sale of shares
to cover withholding taxes is imposed by the Company on the Participant in
connection with the receipt of this Award, and it is intended to comply with the
requirements of Rule 10b5-1(c)(1)(i)(B) under the Exchange Act and be
interpreted to meet the requirements of Rule 10b5-1(c) .

Additional Terms/Acknowledgements:  The undersigned Participant acknowledges
receipt of, and understands and agrees to, this Grant Notice, the PSU Agreement
and the Plan.  Participant further acknowledges that as of the Date of Grant,
this Grant Notice, the PSU Agreement and the Plan set forth the entire
understanding between Participant and the Company regarding the Award and
supersedes all prior oral and written agreements on that subject.

 

Portola Pharmaceuticals, Inc.

 

Participant

 

By:

 

 

Signature

Signature

 

Date:

 

 

Date:

 

 

ATTACHMENTS: Performance Stock Unit Award Agreement and 2013 Equity Incentive
Plan 

 

 